United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 4, 2019                    Decided May 24, 2019

                         No. 18-3026

                UNITED STATES OF AMERICA,
                        APPELLEE

                              v.

                       JAMES DUCKETT,
                         APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:15-cr-00120-1)


    Rosanna M. Taormina, Assistant Federal Public Defender,
argued the cause for appellant. With her on the briefs was A.J.
Kramer, Federal Public Defender. Tony Axam Jr., Assistant
Federal Public Defender, entered an appearance.

    Elizabeth Gabriel, Assistant U.S. Attorney, argued the
cause for appellee. With her on the briefs were Jessie K. Liu,
U.S. Attorney, and Elizabeth Trosman and Stephen J. Gripkey,
Assistant U.S. Attorneys.

   Before: GRIFFITH and SRINIVASAN, Circuit Judges, and
RANDOLPH, Senior Circuit Judge.
                                2

   Opinion for the Court filed by Senior Circuit Judge
RANDOLPH.

     RANDOLPH, Senior Circuit Judge: James T. Duckett
appeals his latest sentence of 24 months’ imprisonment. He
claims that his sentence should have been lower and that the
district court did not sufficiently explain why it was imposing a
term of imprisonment greater than the Sentencing Guidelines
range.

     We have framed the issue in terms of Duckett’s “latest
sentence” because Duckett, now in his mid-50s, has been in
nearly continuous custody for one offense or another since the
1980s. In his teens he began committing petty crimes and the
older he grew the more violent he became. He moved on to
distributing illegal drugs, stabbing, robbing, attempting murder,
and murdering.

     In the District of Columbia area during a nine-year period
beginning when Duckett was 18 years old, he served time for
simple assault, attempted petty larceny, attempted robbery,
armed robbery, theft, and attempted distribution of cocaine.
After his release on parole, he violated the terms of his release.
Imprisoned again, this time in Virginia, Duckett stabbed another
inmate repeatedly – in the chest and in the back – with a
“shank,” and continued his onslaught even as a prison guard
intervened to protect the victim. A jury found Duckett guilty of
assault with intent to murder, assault causing serious bodily
harm, and possession of contraband (the shank). The court
sentenced him to 20 years’ imprisonment.

    In 1994, while serving this sentence at the Lewisburg,
Pennsylvania, federal penitentiary, Duckett stabbed another
inmate to death. The Bureau of Prisons transferred him to
                              3

“ADX” (Administrative Maximum) Florence, Colorado, by
some accounts the nation’s most secure federal prison.

      At ADX Florence, Duckett assisted another inmate –
Dominic Stewart – in attacking prisoner Gregory Joiner and
beating him to death. A federal grand jury in Colorado indicted
Duckett and Stewart for second degree murder and assault
resulting in serious bodily injury. Stewart faced an additional
first degree murder charge for the crime.

     Duckett negotiated a cooperation agreement with the
prosecution, pursuant to which he pled guilty to the assault
charge and testified against Stewart. In return, the prosecutor
filed a motion for a downward sentencing departure. The
federal district court in Colorado concurred and sentenced
Duckett to 42 months of imprisonment, followed by three years
of supervised release. Duckett started serving this period of
supervised release in October 2014.

    This brings us to the events leading to Duckett’s latest
sentence of 24 months’ imprisonment. Duckett moved back to
Washington, D.C. in the fall of 2014. Chief Judge Howell of the
federal district court here assumed jurisdiction over his
compliance with the terms of his supervised release from the
sentence imposed in Colorado.

     In December 2014, shortly after his arrival here, he was
arrested for assault, aggressive panhandling, and carrying a
prohibited weapon. In April 2015, while detained, he assaulted
a prison guard. In May 2015, the D.C. Superior Court sentenced
him to 6 months’ probation for each of these offenses.

    In July 2015, Duckett assaulted a special police officer
while in possession of a prohibited weapon. On his plea of
                               4

guilty, the D.C. Superior Court sentenced him to 180 days’
imprisonment followed by three years of supervised probation.

    In April 2016, Chief Judge Howell revoked Duckett’s
supervised release on his Colorado sentence because of these
two crimes. The Chief Judge sentenced him to 6 months’
imprisonment followed by 24 months of supervised release.

     Duckett finished his prison term in August 2016 and
reentered supervised release. Once again he violated a condition
of his release by leaving the halfway house to which he had been
assigned. Again Chief Judge Howell revoked Duckett’s release
and sentenced him to another 6 months’ imprisonment followed
by 12 months of supervised release.

     After serving this 6 month prison term, Duckett returned to
society and again began violating the conditions of his release.
He tested positive for cocaine in August 2017. About the same
time, he refused to provide a urine sample for a drug test at the
halfway house. A staff member informed him that if he did not
comply he would be sent back to prison. In response, Duckett
told the staff member that he would “stretch him out” – that is,
punch him in the head to render him unconscious – before he
would be sent back to prison. In response to Duckett’s threat,
the halfway house evicted him. A few months later Duckett
attempted to steal a television from a Walmart store in the
District. On his plea of guilty to second-degree theft, the
Superior Court sentenced him to 30 days’ incarceration,
consecutive to any other sentence. The Superior Court also
revoked his probation, which triggered one additional year of
imprisonment for him.

     There matters stood in April 2018 when Duckett appeared
in federal court for a revocation hearing, his third such hearing
in this district in two years. Duckett conceded that he had again
                                5

violated the terms of his release. Each of his current violations,
in combination with his criminal history category of VI, carried
an advisory Sentencing Guidelines range of 8 to 14 months, and
a statutory maximum of 24 months under 18 U.S.C.
§ 3583(e)(3). The probation office and the prosecution
recommended a sentence of 24 months’ imprisonment
consecutive to Duckett’s Superior Court sentence.

     Chief Judge Howell agreed with the recommendations and
orally announced that Duckett was to serve the statutory
maximum sentence of 24 months’ imprisonment running
consecutively to the 13 months ordered by the Superior Court.
After so stating, the Chief Judge asked Duckett’s counsel
whether there was any objection. In response, the attorney from
the Public Defender’s office said nothing about the adequacy of
the Chief Judge’s explanation for imposing an above-Guidelines
sentence.

    Even so, now on appeal the Public Defender presents the
question whether the Chief Judge gave a sufficient reason for
Duckett’s sentence. Under 18 U.S.C. § 3553(c)(2), the
sentencing judge must provide “the specific reason” for a
sentence outside the Guidelines range. Given the absence of an
objection here, Duckett has the burden of showing “plain error.”
See Fed. R. Crim. P. 52(b).

     A “plain error” is a glaring or obvious judicial mistake of
fact or law that adversely “affects substantial rights” but was
“not brought to the court’s attention.” Id. In most cases even an
obvious error will not constitute a “plain error” unless it
prejudiced the defendant – that is, unless it “affected the
outcome of the district court proceedings.” United States v.
Olano, 507 U.S. 725, 734 (1993). And even though the
defendant carries his burden of showing that the district court
committed a “plain error” as so defined, that will not be enough.
                                6

“Rule 52(b) is permissive, not mandatory. If the forfeited error
is ‘plain’ and ‘affect[s] substantial rights,’ the court of appeals
has authority to order correction, but is not required to do so.”
Id. at 735 (alteration in original); see also Puckett v. United
States, 556 U.S. 129, 142 (2009) (noting “that a ‘per se approach
to plain-error review is flawed’”) (quoting United States v.
Young, 470 U.S. 1, 17, n.14 (1985)).

    Here it is apparent why defense counsel did not object to the
Chief Judge’s explanation of Duckett’s 24-month sentence.
Duckett “and anyone else present at his sentencing hearing[]
must have understood why the district court imposed an above-
Guidelines sentence of” 24 months. United States v. Jackson,
848 F.3d 460, 462 (D.C. Cir. 2017).

     Needless to say, Chief Judge Howell was quite familiar with
Duckett. This was the third time in two years he stood before
her in a revocation hearing. In the Colorado sentencing and in
the two previous revocation hearings, Duckett received the
benefit of below-Guidelines sentences. He and his counsel
therefore should have anticipated that an above-Guidelines
sentence could be coming. The Sentencing Guidelines indicate
that courts may impose lengthier sentences when prior sentences
were lenient. See U.S.S.G. § 7B1.4, application note 4 (advising
that when “the original sentence was the result of a downward
departure (e.g., as a reward for substantial assistance), . . . an
upward departure may be warranted”). At the hearing Duckett’s
counsel acknowledged that this time around the “Court is going
to impose a significant sanction.” Hr’g Tr. 4/20/18 at 22.

    As the prosecutor argued, and as the Chief Judge concluded,
Duckett’s three violations triggering his latest revocation
proceeding were only part of his story. The prosecutor gave this
summary, which was not all-inclusive: Duckett “shank[ed]
someone in prison”; he participated in the deadly beating of an
                                7

inmate; he was arrested on nine separate occasions while under
supervision; he was arrested and convicted of assaulting a police
officer while under supervision in this case; and so forth. Hr’g
Tr. 4/20/2018 at 12. It hardly needs explaining to understand
why the prosecutor and the probation office urged a 24-month
above-Guidelines sentence to protect the community.

     Chief Judge Howell reviewed and explained Duckett’s
“very extensive” and “horrible” criminal record, as she put it,
and his repeated violations of the terms she and other judges had
imposed on him during his brief periods out of prison. Hr’g Tr.
4/20/2018 at 23. She told Duckett that she had given him
“opportunities in the past”; that he did not take advantage of
those opportunities; and that now the court’s responsibility was
“to protect the public from future crimes by you.” Hr’g Tr.
4/20/2018 at 29–30. All of this sufficiently explained the Chief
Judge’s decision to send Duckett back to prison for 24 months.
See Rita v. United States, 551 U.S. 338, 356–59 (2007); see also
United States v. Ransom, 756 F.3d 770, 774, 776 (D.C. Cir.
2014). At least for those 24 months Duckett would be off the
streets, unable to “stretch out” any member of the public, or to
steal television sets, or to assault police officers, or to commit
other forms of mayhem.

    Duckett also claims that the Chief Judge relied on mistakes
of fact. The supposed mistakes dealt with the extent of
Duckett’s prior educational and vocational training, substance
abuse and mental health treatment, and anger management
counseling. There is a mistake here but it is on Duckett’s part.
The Chief Judge did not justify the sentence with reference to
Duckett’s treatment or lack thereof in the past. Treatment came
up only once, when the Chief Judge asked whether Duckett’s
drug treatment had been successful.
                                8

     Duckett’s final claim of “plain error” is that the calculation
of his criminal history was in error. The federal district court in
Colorado, in 2012, determined that Duckett was in Category VI
because he was a career offender. The court identified two
predicate offenses for career-offender status under U.S.S.G.
§ 4B1.1: a 1989 conviction for attempted distribution of cocaine
and a 1993 conviction for assault with intent to commit murder.

     Duckett argues the calculation was in error in light of this
court’s intervening decision in United States v. Winstead, 890
F.3d 1082, 1090–92 (D.C. Cir. 2018), holding that attempted
drug distribution does not qualify as a predicate offense for
career-offender status. One problem with his argument is that
Winstead is the law of this circuit, not the law of the Tenth
Circuit where Duckett was originally sentenced. Another
problem is that the Guidelines instruct courts in revocation
proceedings to use the criminal history category “determined at
the time the defendant originally was sentenced to the term of
supervision,” U.S.S.G. § 7B1.4, application note 1, which is
what Chief Judge Howell did without objection from defense
counsel. See United States v. Jones, 690 F. App’x 336, 337 (6th
Cir. 2017) (unpublished opinion); United States v. Johnson, 570
F. App’x 611, 612 (7th Cir. 2014) (unpublished order). The
third problem with Duckett’s argument is that if his attempted
drug distribution is disregarded, his armed robbery conviction in
1984 would be substituted, thus placing him in the same
criminal history category. The fourth problem with the
argument is that even if there was an error and even if the error
was obvious, it did not amount to a “plain error” because there
is no “reasonable probability that, but for the error, the outcome
of the proceeding would have been different.” United States v.
Mack, 841 F.3d 514, 522 (D.C. Cir. 2016) (quoting
Molina–Martinez v. United States, 136 S. Ct. 1338, 1343
(2016)). Dropping Duckett’s criminal history category from VI
to V would cause only a decrease in the revocation Guidelines
                             9

range from 8-14 months to 7-13 months. Given Chief Judge
Howell’s reasons for imposing the maximum 24 month
sentence, that one-month difference would not have mattered.
See Molina-Martinez, 136 S. Ct. at 1346–47.

    We have considered and rejected Duckett’s remaining
arguments.

                                                   Affirmed.